Title: To George Washington from Uzal Ogden, 16 July 1779
From: Ogden, Uzal
To: Washington, George


        
          May it please your Excellency;
          New town, Sussex County, New Jersey16 July 1779
        
        Although I have not the Honor to be personally acquainted with the Commander in Chief of the Armies of the United States, I am no Stranger to the general Fame of his Virtues. This alone emboldens me to take the Liberty of inclosing a Sermon, just published, for the Promotion of practical Religion, at this Period of it’s too unhappy Declension. If amidst the Din of War and Scenes of Business, his

Excellency shall find a Leisure Moment to peruse it, and the Perusal afford any Satisfaction, it would give it’s Author a very sensible Pleasure.
        That his Excellency may long wear the Wreath of Laurel, woven by the Hand of America, and, in due Time, be invested with the “Palm of Victory, and Crown of Glory,” which fade not away, is the humble and ardent Prayer of, May it please your Excellency, Your Excellency’s most obedient and very humble Servant
        
          Uzal Ogden
        
      